Citation Nr: 0835112	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).   

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from April 1980 to August 
1980, and from November 1981 to May 1985.  A VA 
administrative decision in April 1996 found that he was 
barred from VA benefits for his period of service between 
November 3, 1983, and May 25, 1985, because he had been 
discharged by reason of willful and persistent misconduct.  
See 38 C.F.R. § 3.12 (2007). 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri. 


FINDINGS OF FACT

1.  In a December 2002 rating decision, the Cleveland, Ohio, 
RO denied a claim of entitlement to service connection for 
PTSD.  This decision is final.

2.  The evidence added to the record since December 2002, 
when viewed by itself or in the context of the entire 
record, is neither cumulative nor redundant, and relates to 
an unestablished fact necessary to substantiate the claim. 

3.  The verified in-service stressor associated with the 
veteran's PTSD claim, did not occur during an honorable 
period of active service. 


CONCLUSIONS OF LAW

1.  The December 2002 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received subsequent to the December 2002 
rating decision is new and material and the criteria to 
reopen the claim have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2007).

3.  PTSD was not incurred in or aggravated by a period of 
honorable active duty service.  38 U.S.C.A. §§ 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.12, 
3.102, 3.159 (as amended), 3.303, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen Based on New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  

The veteran is claiming entitlement to service connection for 
PTSD. The RO denied service connection for PTSD in December 
2002 on the basis that it there was no medical evidence 
establishing a relationship between his PTSD and military 
service.  Prior to the decision being mailed to the veteran, 
the RO received a statement in November 2002, regarding his 
in-service stressor, which was not considered in the December 
2002 rating decision.  Although this statement regarding his 
stressor was received within the appeal period for the 
December 2002 rating decision, the RO treated this document 
as a claim to reopen service connection for PTSD. 

In December 2004, the RO reopened the claim, but subsequently 
denied it on the merits.  Although the Board recognizes that 
the veteran's claim was inadvertently adjudicated on a new 
and material basis, as the claim will be reopened, the Board 
finds there is no prejudice to the veteran. 

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the December 2002 
rating decision included service treatment records for the 
period of November 1981 to May 1985, VA treatment records, 
the veteran's claim, and an unanswered stressor verification 
questionnaire.  The RO denied the claim, noting that the 
veteran's personnel records showed no evidence of service in 
a combat zone or involvement in combat actions, he had failed 
to reply to a November 2002 stressor verification 
questionnaire, and there was no record of a verifiable 
stressor. 

The evidence added to the record since the December 2002 
rating decision includes VA and private treatment records, 
and substantive information regarding his in-service 
stressor.  

Specifically, the Board finds that the information regarding 
the veteran's in-service stressor is sufficient to reopen the 
claim. Indeed, this evidence was not previously before the RO 
and is not cumulative or redundant of evidence associated 
with the claims file at the time of the December 2002 
decision.  

Given the veteran's statements regarding his alleged in-
service stressor, a reasonable possibility of substantiating 
the veteran's claim is raised. As such, the claim will be 
reopened. 

II. Entitlement to Service Connection on the Merits

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable. 38 U.S.C.A. §§ 101(2), 
101(18) (West 2002); 38 C.F.R. § 3.12(a) (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
PTSD. In order to establish service connection for PTSD, the 
evidence of record must include (1) a medical diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror. 

In the present case, the veteran's claimed stressor is that 
he witnessed the death of a friend and fellow shipmate 
"Larkin," who died as a result of injuries sustained from 
being run over by a motor vehicle.  While he variously 
identified the date of the incident as between 1981 and 1985, 
as in late 1982, and in May or June of 1982 or 1983, in fact, 
the RO was able to verify the death of Seaman Larkin as a 
result of a vehicular accident in November 1984.  
Significantly, however, the in-service stressor occurred 
within the period of service in which the veteran is barred 
from benefits.

While the veteran's claims file contains numerous VA and 
private treatment records documenting current treatment and 
diagnosis of PTSD, the fact remains that this disorder is 
linked to an in-service stressor, which occurred during a 
period of dishonorable service. 

In sum, the competent evidence does not demonstrate that a 
current PTSD disorder is causally related to a stressor which 
occurred during a period of honorable active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the claim has been 
reopened and no further notice under Kent is required.  

With respect to the claim on the merits, VCAA notice is not 
required because the issue presented involves a claim that 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

There is no question that the veteran's in-service stressor 
occurred during a period of service for which benefits are 
not payable.  Therefore, there is no legal basis for a grant 
of service connection for PTSD. 

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A specific VA medical opinion or examination is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination or an opinion is not 
warranted with respect to his new and material evidence 
claim.  See also 38 C.F.R. § 3.159(c)(4)(iii) (2007).

With respect to the veteran's claim on the merits, the Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records. Given the 
absence of an in-service stressor during a period of 
honorable service, a remand for a VA examination would unduly 
delay resolution. Therefore, a remand for a VA examination is 
not warranted.
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for PTSD, is granted.

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


